EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher J. Stow on 5/7/2021.
The application has been amended as follows: 
The claims: 
(Currently Amended) An aerogel composition which has a latent thermal storage capacity, wherein 
the aerogel composition comprises a monolithic aerogel material, a fibrous reinforcing material, and an encapsulated phase change material, 
the monolithic aerogel material comprises a gel framework and a corresponding network of pores integrated within the gel framework, 
the encapsulated phase change material is nanoconfined within the network of pores within the monolithic aerogel material, 
the aerogel composition has a thermal conductivity of 25 mW/m-K or less at 37.5°C and ambient pressure, and
the encapsulated phase change material in the aerogel composition comprises 50 wt% or less of the total solids.
(Cancelled). 
(Cancelled).
(Cancelled). 
(Cancelled).
(Cancelled).
(Cancelled). 
(Cancelled). 
(Cancelled). 
(Cancelled). 

(Currently Amended) The aerogel composition of claim 1, wherein the encapsulated phase change material in the aerogel composite comprises 30 wt% or less of the total solids

(Currently Amended) The aerogel composition of claim 1, 

(Currently Amended) The aerogel composition of claim 1, wherein the encapsulated phase change material is selected from the group consisting of: paraffins; petroleum waxes; fatty acids; fatty acid esters; organic acids; polyethylene glycol; polyethylenes; carbohydrates; naphthalenes 

(Currently Amended) The aerogel composition of claim 1, produced using a gel precursor solution comprising gel precursor materials and encapsulated phase change materials. 

(Cancelled).

(Currently Amended) The aerogel composition of claim 14 encapsulated phase change materials are solubilized or emulsified within the precursor solution.

(Currently Amended) The aerogel composition of claim 16, wherein the encapsulated phase change material is selected from the group consisting of: paraffins; petroleum waxes; fatty acids; fatty acid esters; organic acids; polyethylene glycol; polyethylenes; carbohydrates; naphthalenes 
(Currently Amended) The aerogel composition of claim 1 prepared by a process comprising the steps of:
providing a precursor solution comprising gel precursor materials and a solvent;
incorporating an encapsulated phase change material into the precursor solution;
providing a fibrous reinforcing material;
allowing the gel precursor materials in the precursor solution to transition into a gel composition comprising a gel framework and a corresponding network of pores integrated within the gel framework, such that the encapsulated phase change material is confined within the network of pores within the gel composition;
extracting at least a portion of the solvent from the gel composition to obtain an aerogel composition. 

(Cancelled).

(Previously Presented) The aerogel composition of claim 18, wherein the process further comprises: incorporating a reinforcement material into the aerogel composition by combining the reinforcement material with the precursor solution either before or during the transition of the gel precursor materials in the precursor solution into the gel composition.

(Currently Amended) The aerogel composition of claim 20, wherein the process further comprises processing the encapsulated phase change material before, during, or after incorporation into the gel precursor solution, to produce a phase change material which can be dispersed within the gel precursor solution or within the gel composition. 

(Currently Amended) The aerogel composition of claim 20, wherein processing the encapsulated
(Currently Amended) The aerogel composition of claim 20, wherein the encapsulated phase change material is selected from the group consisting of: paraffins; petroleum waxes; fatty acids; fatty acid esters; organic acids; polyethylene glycol; polyethylenes; carbohydrates; naphthalenes 

(Previously Presented) The aerogel composition of claim 1, wherein the aerogel material is confined within one or more layers of reflective material.


(Previously Presented) The aerogel composition of claim 1, wherein the monolithic aerogel material is coated with a coating material and the coating material comprises a phase change material.

(Previously Presented) The aerogel composition of claim 1, wherein the aerogel composition includes at least one outer layer of reflective material.

(Previously Presented) The aerogel composition of claim 1, wherein the aerogel material is confined within one or more layers of a barrier material.

(Previously Presented) The aerogel composition of claim 1, wherein the encapsulated phase change material is microencapsulated.

(Previously Presented) The aerogel composition of claim 1, wherein the encapsulated phase change material is macroencapsulated.

(Previously Presented) The aerogel composition of claim 1, wherein the aerogel composition includes B4C, Diatomite, Manganese ferrite, MnO, NiO, SnO, Ag2O, Bi2O3, TiC, WC, carbon black, titanium oxide, iron titanium oxide, zirconium silicate, zirconium oxide, iron (I) oxide, iron (III) oxide, manganese dioxide, iron titanium oxide (ilmenite), chromium oxide, silicon carbide or mixtures thereof.

(Previously Presented) The aerogel composition of claim 1, wherein the aerogel composition includes silicon carbide.

(Previously Presented) An article comprising one or more layers of barrier material and the aerogel composition of claim 1. 

(Previously Presented) The article of claim 32, comprising a foil.

(Previously Presented) The article of claim 32, comprising a reflective layer.


35-50. 	(Cancelled). 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: KR 101492441 (hereinafter “KR’441”) and
 	US 2009/0029147 to Tang et al. (hereinafter “Tang”). 
KR’441 discloses an aerogel composite material comprising a monolithic silica aerogel infiltrated with a phase change material (PCM) such that the PMC is confined in nanopores of the silica aerogel (paragraph 9, and figures 1-3).  The PCM is non-encapsulated and comprises paraffin, inorganic salt, or organic acid (paragraph 74).  KR’441 teaches away from use of encapsulated PMC because the encapsulation process of the PMC is unnecessary (paragraph 43).  The non-encapsulated PCM itself provides excellent thermal insulation properties, energy storage and release effects (paragraph 43). The aerogel composite material containing encapsulated PCMs exhibits poor thermal insulating performance (comparative example 1).   

Tang fails to disclose the encapsulated PCM nanoconfined in the framework of the aerogel monolith.  
Assumed that there is a motivation to combine teachings of Tang and KR’411, the combination of cited references teaches away from use of the encapsulated PCM.  
 Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an aerogel composition set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788